Citation Nr: 1449263	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-28 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1973 to February 1977.  He had subsequent active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service with the Air Force Reserves from February 1977 to October 2003.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The record reflects that after the Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SOC was issued, but this is not necessary because the Veteran waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) during his September 2014 hearing, in accordance with 38 C.F.R. § 20.1304 (2014).



The issues of entitlement to service connection for a back disability and pseudofollicutitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left ankle disability hase not been satisfactorily disassociated from injuries sustained in service.

2.  The Veteran's right ankle disability has not been satisfactorily disassociated from injuries sustained in service.

3.  The Veteran's allergic rhinitis has not been satisfactorily disassociated from injuries sustained in service.


CONCLUSIONS OF LAW

1.  A left ankle disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.  A right ankle disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

3.  Allergic rhinitis was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent lay evidence is that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Credible testimony is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

Left Ankle Disability

An October 2014 letter from the Veteran's private physician, Dr. K. D., indicates the Veteran has a current diagnosis of residuals of an avulsion fracture.  Thus, the first Hickson element is met.

The Veteran's service treatment records show he suffered a lateral ligament strain to his left ankle in October 1974.  Contemporaneous x-rays showed soft tissue swelling related to both the lateral and medial malleolus, a rounded calcific density related to the medial aspect of the talus, and an avulsive chip injury.  Accordingly, the second Hickson element is met.

As to evidence of a medical nexus, there is a positive opinion of record from Dr. K. D. dated in October 2014.  Dr. K. D. opined that the Veteran's current condition, residuals of an avulsion fracture, were more likely than not caused by the original in-service injury that occurred in October 1974.  He reasoned that physical therapy at the time of his injury and rest of the ankle would have allowed time to heal and thereby minimized the trauma the Veteran suffered at that time.  Dr. K. D. noted that his opinion was based on review of the Veteran's pertinent military and medical records.  The record contains no contrary medical nexus evidence.  Thus, the third Hickson element is satisfied.
Accordingly, the requirements to establish service connection for a left ankle disability have been met.

Right Ankle Disability

In an October 2014 letter, Dr. K. D. indicated that the Veteran has a current diagnosis of residuals of an avulsion fracture; thus, the first Hickson element is met.

The Veteran's service treatment records show that he twisted his right ankle in February 1976.  In March 1976, the Veteran turned his right ankle while playing basketball and was provided a walking cast, which he subsequently broke.  A new cast was provided, and the Veteran was taught to walk with a non-weight-bearing gait.  Contemporaneous x-rays showed an apparent talar beak and soft tissue swelling opposite the lateral malleolus.  Thus, the second Hickson element is met.

Dr. K. D. provided a positive opinion, stating that the Veteran's current condition, residuals of an avulsion fracture, were more likely than not caused by the original in-service injury that occurred in March 1976.  He explained that physical therapy at the time of his injury and rest of the ankle would have allowed time to heal and thereby minimized the trauma the Veteran suffered at that time.  Dr. K. D. indicated that his opinion was based on review of the Veteran's pertinent military and medical records.  The record contains no contrary medical nexus evidence.  Therefore, the third Hickson element is satisfied.

Accordingly, the requirements to establish service connection for a right ankle disability have been met.





Allergic Rhinitis

According to Dr. K. D.'s October 2014 letter, the Veteran has allergic rhinitis; therefore the first Hickson element is met.

An October 1975 service treatment record indicated the Veteran had itchy eyes and a small amount of serous drainage.  A subsequent October 1975 record showed the Veteran had an upper respiratory infection productive of cough and sneezing.  Therefore, the second Hickson element is met.

As to the evidence of a medical nexus, Dr. K. D. wrote that it was more likely than not that the Veteran's current allergic rhinitis was caused by the episodes beginning in early October 1975.  The Board notes that Dr. K. D.'s rationale was worded somewhat confusedly, but in support of this conclusion, he wrote that it was highly probable that a more severe condition may have been identified and treated, rather than the Veteran receiving treatment for allergies and hay fever.  Dr. K. D. indicated that his opinion was based on review of the Veteran's pertinent military and medical records.  The record contains no contrary medical nexus evidence.  Therefore, resolving reasonable doubt in the Veteran's favor, the third Hickson element is satisfied.  38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a left ankle disability is granted.

Service connection for a right ankle disability is granted.

Service connection for allergic rhinitis is granted.



REMAND

With respect to the Veteran's claims of entitlement to service connection for a back disability and pseudofolliculitis barbae, the Board notes the Veteran has not been afforded an examination for these disabilities.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran is currently being treated for low back pain - myofascial or possible degenerative disc disease, and pseudofolliculitis barbae.  See August 2007 and October 2014 private treatment records, respectively.  The Veteran alleges that he has experienced these disabilities since service and maintains they are related to his service, or alternatively, in the case of his back disability, to his now service-connected right and left ankle disabilities.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).

With respect to the back disability, the Veteran's service treatment records refer to a 9-day hospitalization at Ft. Walton Beach Medical Center, during which he received treatment for a pinched nerve and or a slipped disc.  The dates vary between 1977 and 1978, but a contemporaneous medical examination from July 1979 indicates the hospitalization occurred in June 1977.  It appears the Veteran attempted to obtain records from this hospitalization, but an August 2007 letter from the hospital in question indicated all records prior to 1998 had been destroyed.  Moreover, it is unclear which dates the Veteran was on ACDUTRA or INACDUTRA service during these years.  Therefore, clarification is needed.

The Board finds the Veteran's assertions competent and the record contains no evidence to suggest they lack credibility.  Thus, as the Board lacks sufficient information to render a decision on these claims, the Veteran must be afforded a VA examination.  Additionally, the AOJ should verify the dates of the Veteran's ACDUTRA or INACDUTRA service from 1977 to 1980.

With respect to this examination, the Board stresses that the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 (West 2002) and the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) do not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to his claimed disabilities that are not already of record.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA from 1977 to 1980.  Reports of retirement points do not contain the necessary information in this regard.

All efforts to obtain these records should be fully documented.

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should opine on the following:

a)  Identify any current back disability.

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability began in or is related to active military service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disorder was caused by his service-connected right and left ankle disabilities.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability was aggravated (i.e., worsened) beyond the natural progress by his service-connected right and left ankle disabilities.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left and right ankle disabilities.

Any opinions rendered should be accompanied by supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for an examination to obtain an opinion on the etiology of his pseudofolliculitis barbae.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should then offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current pseudofolliculitis barbae is related to service.

In rendering an opinion, the examiner should comment on the Veteran's September 1974 service treatment record documenting the presence of a rash on his face, with scaly patches bilaterally.  The examiner should address whether this documented skin condition may have been pseudofolliculitis barbae that was misdiagnosed as tinea corporis, or whether this skin condition may have led to the Veteran's pseudofolliculitis.

Any opinions rendered should be accompanied by supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


